Title: From Thomas Jefferson to William Clark, 19 December 1807
From: Jefferson, Thomas
To: Clark, William


                        
                            Dear Sir
                     
                            Washington Dec. 19. 07.
                        
                        I have duly recieved your two favors of Sep. 20. and Nov. 10. and am greatly obliged indeed by the trouble
                            you have been so good as to take in procuring for me as thorough a supplement to the bones of the Mammoth as can now be
                            had. I expect daily to recieve your bill for all the expences which shall be honoured with thanks.   the collection you have
                            made is so considerable that it has suggested an idea I had not before. I see that after taking out for the Philosophical
                            society every thing they shall desire there will remain such a collection of duplicates, as will be a grateful offering
                            from me to the National institute of France for whom I am bound to do something. but in order to make it more considerable
                            I find myself obliged to ask the addition of those which you say you ‘have deposited with your brother at Clarkesville,
                            such as ribs, back bones, leg bones, thigh, ham, hips, shoulder blades, parts of the upper & under jaw, teeth of the
                            Mammoth & elephant, & parts of the Mammoth tusks, to be forwarded hereafter if necessary.’ I avail myself of these
                            last words to ask that they may be packed and forwarded to me, by the way of N. Orleans, as the others have been. I do
                            this with the less hesitation knowing these things can be of little value to yourself or brother, so much in the way of
                            furnishing yourselves if desired, & because I know they will be so acceptable to an institution to which, as a member, I
                            wish to be of some use. I salute you with great friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    